Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,357. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 10 of the current application is an obvious variation of claim 8 of U.S. Patent No. 11,178,357.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(WO 2019-236728A1) to Feldman et al. discloses video conferencing during real time collaboration on virtual canvas which teaches: [0027] One or more embodiments is directed to a collaboration system, including a group display and a group display computer, the group display computer to provide a single display window at full screen or multiple display windows, the multiple display windows being in a fixed layout on the group display, wherein the group display computer is to receive mobile device data streams from at least two mobile devices running collaboration software over a wireless access protocol and to output display data streamed from both of the at least two mobile devices in separate display windows of the multiple display windows, the group display computer to further indicate the presence of additional display windows that are not displayed on the group display, all display windows being on a virtual canvas.
--(US 2021/0359872A1) to Deole discloses automatic correction of erroneous audio setting which teaches: [0034] Other embodiments herein provide for the analyzing the participants voice characteristics using NLP/AI and voice recognition techniques to make a determination that the user is actually speaking on mute in the conference and automatically take appropriate action by the system without any manual intervention, thus preserving the rich user experience of participants in the conference. NLP or other machine intelligence may be utilized to parse a sentence spoke by one participant that addressed or referencing another participant. For example, asking a question directed to another participant (e.g., “Let's look at the document. Do you have it ready, Alice?”) is a question directed to Alice and, as a result, the endpoint utilized by Alice should be responding. If not, the endpoint may be automatically unmuted. If the NLP determines the reference is not directed to another participant (e.g., “Let's look at the document shared by Alice.”) then the endpoint utilized by Alice may not be expected to respond and the current mute/unmuted state left unchanged.
--(US 2013/0141519A1) to Sayeed et al. discloses telepresence apparatus for immersion of human image in a physical environment which teaches: [0006] Some embodiments of any of the above video teleconferencing apparatuses further comprise a control module configured to rotate the base unit, and thereby rotate the video display screen, in response to commands generated at a remote location.
--(US 2010/0250252A1) to Yasoshima discloses conference support device, conference support method, and computer-readable medium storing conference support program which teaches: A conference support device includes an image receiving portion that receives captured images from conference terminals, a voice receiving portion that receives, from one of the conference terminals, a voice that is generated by a first participant, a first storage portion that stores the captured images and the voice, a voice recognition portion that recognizes the voice, a text data creation portion that creates text data that express the words that are included in the voice, an addressee specification portion that specifies a second participant, whom the voice is addressing, an image creation portion that creates a display image that is configured from the captured images and in which the text data are associated with the first participant and a specified image is associated with at least one of the first participant and the second participant, and a transmission portion that transmits the display image to the conference terminals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651